 1 Kevin Hughey, SBN 197323
   Noah Phillips, SBN 191991
 2 Galen M. Gentry, SBN 308873
   HUGHEY PHILLIPS, LLP
 3 520 9th Street, Suite 230
   Sacramento, California 95814
 4 Telephone: 916.758.2100
   Facsimile: 916.758.2200
 5 E-Mail: khughey@hugheyphillipsllp.com
           nphillips@hugheyphillipsllp.com
 6         ggentry@hugheyphillipsllp.com

 7 Attorneys for Plaintiffs

 8
   Jihee Ahn (SBN 292659)
 9 jihee@harrisbricken.com
   Jesse Mondry (admitted pro hac vice)
10 jesse@harrisbricken.com
   HARRIS BRICKEN MCVAY SLIWOSKI LLP
11 555 West 5th Street, Suite 3110
   Los Angeles, CA 90013
12 Telephone: (415) 200-0648

13 Attorneys for Defendant

14 MOJAVE JANE BRANDS, INC.
   (f/k/a HIGH HAMPTON HOLDINGS CORP.)
15

16                              UNITED STATES DISTRICT COURT
17                            EASTERN DISTRICT OF CALIFORNIA
18                                     SACRAMENTO DIVISION
19

20 WESLEY MIYAKE, an individual, and LIRA                 Case No.: 2:19-cv-01043-WBS-AC
   HAN, an individual,
21                                                        [Honorable William B. Shubb]
                Plaintiffs,
22                                                        SEVENTH STIPULATION TO EXTEND
23        v.                                              TIME FOR DEFENDANT TO RESPOND
                                                          TO COMPLAINT [L.R. 143, 144];
24 HIGH HAMPTON HOLDINGS CORP., a                         [PROPOSED] ORDER
   British Columbia company,
25
                Defendant.                                Action Filed: June 6, 2019
26
27

28
                                                    1
      SEVENTH STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT [L.R. 143, 144]; [PROPOSED] ORDER
 1         TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2         Pursuant to Eastern District of California Local Rules 143 and 144, Plaintiffs WESLEY
 3 MIYAKE and LIRA HAN (collectively, “Plaintiffs”) and Defendant MOJAVE JANE BRANDS, INC.,

 4 formerly

 5 known as High Hampton Holdings Corp. (“Defendant,” and together with Plaintiffs, the “Parties”), by

 6 and through their respective counsel of record, hereby stipulate as follows:

 7         WHEREAS, Plaintiffs filed their Complaint in the above-captioned action on June 6, 2019;
 8         WHEREAS, Plaintiffs served the Summons and Complaint upon Defendant on July 2, 2019;
 9         WHEREAS, Defendant initially had up to and including September 3, 2019 to move, plead, or
10 otherwise respond to the Complaint;

11         WHEREAS, the Parties filed the first stipulation to extend time for Defendant to respond to the
12 Complaint on August 26, 2019;

13         WHEREAS, the Parties filed the second stipulation to extend time for Defendant to respond to
14 the Complaint on September 11, 2019;

15         WHEREAS, the Parties filed the third stipulation to extend time for Defendant to respond to the
16 Complaint on September 30, 2019;

17         WHEREAS, the Parties filed the fourth stipulation to extend time for Defendant to respond to
18 the Complaint on October 25, 2019;

19         WHEREAS, the Parties filed the fifth stipulation to extend time for Defendant to respond to the
20 Complaint on November 22, 2019;

21         WHEREAS, the Parties filed the sixth stipulation to extend time for Defendant to respond to the
22 Complaint on December 20, 2019;

23         WHEREAS, Defendant has up to and including January 31, 2020 to move, plead, or otherwise
24 respond to the Complaint;

25         WHEREAS, the Parties are in their final stages of finalizing their settlement agreement;
26         WHEREAS, in light of ongoing settlement negotiations, the Parties have agreed pursuant to
27 Local Rules 143 and 144, to respectfully request this Court’s approval of a seventh extension of time,

28 so that Defendant shall now have up to and including February 28, 2020 to move, plead, or otherwise
                                                    2
      SEVENTH STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT [L.R. 143, 144]; [PROPOSED] ORDER
 1 respond to the Complaint; and

 2          NOW, THEREFORE, IT IS HEREBY STIPULATED AND RESPECTFULLY REQUESTED
 3 that this Court enter an Order that the time within which Defendant shall respond to the Complaint is

 4 extended from January 31, 2020 to February 28, 2020.

 5          IT IS SO STIPULATED.
 6 Dated: January 29, 2020                          HUGHEY PHILLIPS, LLP
 7
                                                    ______/s/_ Galen M. Gentry__________
 8
                                                    Kevin Hughey
 9                                                  Noah Phillips
                                                    Galen M. Gentry
10                                                  Attorneys for Plaintiffs
11
     Dated: January 29, 2020                        HARRIS BRICKEN MCVAY SLIWOSKI LLP
12

13                                                  ____/s/ Jihee Ahn
14                                                  Jihee Ahn
                                                    Jesse Mondry
15                                                  Attorneys for Defendant

16
                                                       ORDER
17
            Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that the time within which
18
     Defendant MOJAVE JANE BRANDS, INC., formerly known as High Hampton Holdings Corp., shall
19
     respond to the Complaint is extended from January 31, 2020 to February 28, 2020.
20
            Dated: January 30, 2020
21

22

23

24

25

26
27

28
                                                     3
       SEVENTH STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT [L.R. 143, 144]; [PROPOSED] ORDER
